Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 5/25/2021 has been entered.  An action on the RCE follows.

Summary of claims

 3.	Claims 1, 3-5, 7-16, 18-20, 22-24 are pending, 
	Claims 1, 10 and 16 are amended,
	Claims 2 and 17 are previously cancelled,
	Claims 6 and 21 are currently cancelled
	Claims 1, 10 and 16 are independent claims,
           Claims 1, 3-5, 7-16, 18-20, 22-24 are rejected.

 Response to Argument
4.	Regarding to double patenting rejections to claims 1, 10 and 16, since Applicant filed Terminal Disclaimer as requested on 5/21/2021, Examiner respectfully withdraws double patenting rejection.

Applicant argued on page 8 that Custy only disclosed tactile feedback information are felt by the user’s finger and did not teach that elevations, textures are generated at the location of the user’s finger.  Examiner respectfully disagrees and would like to further clarify that Custy discloses user’s finger touches a UI element and tactile feedback information such as elevations, vibrations, would be provide to user corresponding to the graphical elements (Column 2, Lines 5-13), here the graphical element is in a state of “selected,” and the display surface is altering to make user feel the feedback so that user knows this graphical element is selected (in a state of selected).  Please note user is performing a “selecting” or a “tapping” on the graphical elements and the tactile feedback is provided in response to detecting user finger’s movement.  Further, in Custy, a particular texture is felt by the user’s fingertip (an object proximate the input surface) moving across the enhanced track pad (object movement) (Column 4, Lines 13-15).  Please note the feedback, a texture felt, is provided to user in response to detecting user’s fingertip is moving in the surface.  Furthermore, Colgate (US Publication 20070236450 A1) is cited to clearly teach a change in the felt virtual height and/or shape of the touch surface as the user’s finger moves/slides on the surface ([0080]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5.	Claim 1, 3, 5, 7-8, 10-16, 18-20, 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edward John Custy (US Patent 7245292 B1, hereinafter Custy), and in view of James Edward Colgate et al (US Publication 20070236450 A1, hereinafter Colgate).

As for independent claim 1, Custy discloses: An electronic device having a touch sensitive input surface (Abstract, a tactile user interface device that allows a user to , comprising: a shape changeable layer (Fig. 4, Column 3, Lines 30-35, each taxel of the enhanced track pad includes a vertical pin disposed in a sleeve, planar substrate supports the array of vertical pins, each pin is elevated to a selected pin position p.sub.n to represent different features, such as shapes and colors of the GUI elements); a touch sensing layer formed along the shape changeable layer (Fig. 6, Column 3, Lines 65-66, each taxel of the enhanced track pad includes two devices, a device for sensing pressure to determine if the user has exerted pressure on taxel and a device for providing tactile information to the user); and a controller communicatively coupled to the shape changeable layer and the touch sensing layer, the controller capable of receiving one or more first electronic signals from the touch sensing layer (Abstract, Column 2 lines 5-13, the user rests his hand on the enhanced tack pad, providing tactile feedback information to the user and tactile feedback information may be elevations, vibrations, wave-like undulations, which correspond to the graphical elements and tactile feedback is felt by the user’s finger on the enhanced track pad, using tactile feedback information, the user performs operations such as selecting GUI elements by “tapping” on the enhanced track pad; Fig. 6, Column 3, Lines 65-66, each taxel of the enhanced track pad includes two devices, a device for sensing pressure to determine if the user has exerted pressure on taxel and a device for providing tactile information to the user), determining a plurality of locations and tracking movement of an object proximate the input surface based on the received one or more first electronic signals (Column 4, Lines 13-15, a particular texture is felt by the user’s fingertip (an object proximate the input surface) , determining a particular user interface state present during the tracked movement (Column 2, Lines 5-13, user’s finger touches a UI element and tactile feedback information such as elevations, vibrations, would be provide to user corresponding to the graphical elements, here the graphical element is in a state of “selected,” and the display surface is altering to make user feel the feedback so that user knows this graphical element is selected (in a state of selected)); and when a particular location of the object sliding across (see more in Colgate) and proximate to the input surface is determined during tracking of the movement of the object, transmitting one or more second electronic signals to the shape changeable layer to dynamically alter a topography of the input surface at the determined particular location of the object sliding across (see more in Colgate) and proximate to the input surface corresponding to the tracked movement and the determined user interface state (Abstract and Column 2 line 8, providing tactile feedback information to the user and tactile feedback information may be elevations, vibrations, wave-like undulations; Fig. 4, Column 3, Lines 30-35, each taxel of the enhanced track pad includes a vertical pin disposed in a sleeve, planar substrate supports the array of vertical pins, each pin is elevated to a selected pin position p.sub.n to represent different features, such as shapes and colors of the GUI elements; Column 3, Lines 40-50, the user performs operations such as selecting a GUI element on a video display by depressing the vertical pins 60 of the enhanced track pad 10 corresponding to the GUI element, when the pressure exerted on the pins exceeds the set pressure threshold, the pressure from the user’s finger is interpreted as an input or a command). determining a plurality of locations and tracking movement of an object proximate the input surface based on the received one or more first electronic signals … when a particular location of the object sliding across and proximate to the input surface is determined during tracking of the movement of the object, transmitting one or more second electronic signals to the shape changeable layer to dynamically alter a topography of the input surface at the determined particular location of the object sliding across and proximate to the input surface corresponding to the tracked movement and the determined user interface state (Colgate: Abstract, providing haptic feedback and virtual texture sensations to a user in response to sensed parameters, the sensed parameters include sensed position of the user’s finger, sensed direction of motion of the finger; [0080], a change in the felt virtual height and/or shape of the touch surface (alter a topography of the surface) as the user’s finger moves/slides on the surface).
Custy and Colgate are in analogous art because they are in the same field of endeavor, sensing user input and providing tactile feedback. Therefore, it would have been obvious to one with ordinary skill, in the art at the time the invention was made, to modify the invention of Custy using the teachings of Colgate to include tracking user 

claim 2       cancelled As for dependent claim 3, Custy-Colgate further discloses: the controller further configured for tracking the movement of the proximate object when the object touches and moves across the input surface (Custy: Abstract and Column 2 line 8, providing tactile feedback information to the user and tactile feedback information may be elevations, vibrations, wave-like undulations; Column 2 lines 61-64, Using the tactile feedback information, the user performs operations such as selecting GUI elements by tapping on the enhanced track pad; Colgate: [0080], a change in the felt virtual height and/or shape of the touch surface as the user’s finger moves/slides on the surface). As for dependent claim 5, Custy-Colgate further discloses: the controller further configured for tracking the movement of the proximate object when the object presses on the input surface (Custy: Column 2 lines 61 -64, Using the tactile feedback information, the user performs operations such as selecting GUI elements by tapping on the enhanced track pad; Colgate: [0049], provide a virtual tactile sensation to the user when the location is touched by the user). 

Claim 6       canceled

As for dependent claim 7, Custy disclose tracking user finger’s motion across the surface of display (Custy: Abstract, Column 2 lines 5-13, the user rests his hand on the enhanced tack pad, providing tactile feedback information to the user and tactile feedback information may be elevations which correspond to the graphical elements and tactile feedback is felt by the user’s finger on the enhanced track pad, using tactile feedback information, the user performs operations such as selecting GUI elements by “tapping” on the enhanced track pad; Column 4, Lines 13-15, a particular texture is felt by the user’s fingertip moving across the enhanced track pad) but does not expressly tracking an acceleration of the finger movement, Colgate discloses: the controller further capable of dynamically altering the topography of the input surface based on an acceleration of the tracked movement (Abstract, a haptic device provides haptic feedback to a user in a touch surface of the device in response to one or more sensed parameters including sensed finger movement velocity, acceleration). Custy and Colgate are in analogous art because they are in the same field of endeavor, sensing user input and providing tactile feedback. Therefore, it would have been obvious to one with ordinary skill, in the art at the time the invention was made, to modify the invention of Custy using the teachings of Colgate to include determining the velocity and/or acceleration of finger of movement in the touch screen. The motivation is to provide haptic feedback based on the detected movement velocity and acceleration in touch surface.

As for dependent claim 8, Custy-Colgate further discloses: the controller further configured for dynamically altering the topography of the input surface based on a direction of the tracked movement (Colgate: Abstract, the sensed parameters include sensed position of the user’s finger, sensed direction of motion of the finger; [0080], a change in the felt virtual height and/or shape of the touch surface as the user’s finger moves/slides on the surface).
As per Claim 10, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As for dependent claim 11, Custy-Colgate further discloses: at least one of the plurality of actuators further configurable for generating a vibration at the shape changeable layer to alter the topography of the shape changeable layer (Custy: Abstract, tactile feedback information may be elevations, vibrations). As for dependent claim 12, Custy-Colgate further discloses: at least one of the plurality of actuators further configurable for altering the topography of the shape changeable layer in response to an electromagnetic stimulus (Column 4, Line 8, to provide tactile information, each taxel comprises one or more microelectromechanical devices, such as for example, actuators; Colgate: [0014], electrodes for actuation of the device; [0074], signal generator; [0089], capacitive sensing may be used to locate the fingertip position if electrostatic actuation is being used). As for dependent claim 13, Custy-Colgate further discloses: at least one of the plurality of actuators further configurable for generating haptic feedback in response to a generated electric field (Custy: Column 4, Line 8, to provide tactile information, each taxel comprises one or more microelectromechanical devices, such as for example, actuators; Colgate: [0014], electrodes for actuation of the device; [0074], signal generator; [0089], capacitive sensing may be used to locate the fingertip position if electrostatic actuation is being used). 
As for dependent claim 14, Custy-Colgate further discloses: at least one of the plurality of actuators further configurable for generating an electrical impulse at the shape changeable layer to alter the topography of the shape changeable layer stimulus (Custy: Column 4, Line 8, to provide tactile information, each taxel comprises one or more microelectromechanical devices, such as for example, actuators; Colgate: [0014], electrodes for actuation of the device; [0074], signal generator; [0089], capacitive sensing may be used to locate the fingertip position if electrostatic actuation is being used). As for dependent claim 15, Custy-Colgate further discloses: a touch sensing layer formed along the shape changeable layer, the touch sensing layer communicatively couplable to the controller and configurable for sending signals to the controller indicative of the object moving proximate to the touch surface .
As per Claim 16, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Claim 17       cancelled

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

Claim 21       Canceled

As per Claim 22, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

.

6.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Custy and Colgate as applied on claims 1 and 16, and further in view of Wayne Christopher Minto (US Publication 20100079410 A1, hereinafter Minton).

As for dependent claim 4, Custy-Colgate does not clearly disclose tracking user input when the object hovers and moves over the input surface, in another analogous art of sensing user input and providing tactile feedback, Minton expressly discloses:  the controller further configured for tracking the movement of the proximate object when the object hovers and moves over the input surface ([0051] Tactile areas may include three-dimensional areas that extend away from a surface of display).
Custy and Colgate and Minton are in analogous art because they are in the same field of endeavor, sensing user input and providing tactile feedback. Therefore, it would have been obvious to one with ordinary skill, in the art at the time the invention was made, to modify the invention of Custy using the teachings of Minton to include tracking user input in three-dimensional areas that extend away from a surface of display. The motivation is to provide tactile feedback when the object moves over the input surface.

s 9 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Custy and Colgate as applied on claims 1 and 16, and further in view of Allen Han et al (US Publication 20070022369 A1, hereinafter Han).

As for dependent claim 9, Custy and Colgate disclose tracking user finger’s movement across the touch surface (Custy: Column 4, Lines 13-15, a particular texture is felt by the user’s fingertip moving across the enhanced track pad; Colgate: [0080], a change in the felt virtual height and/or shape of the touch surface as the user’s finger moves/slides on the surface) but do not expressly detecting size of the proximate object in surface, Han discloses: the controller further capable of dynamically altering the topography of the input surface based on a size of the proximate object ([0031], determining location, size, orientation, and shape of each object that is close to display surface or contacting with the display surface).
Custy and Colgate and Han are in analogous art because they are in the same field of endeavor, sensing user input and providing tactile feedback. Therefore, it would have been obvious to one with ordinary skill, in the art at the time the invention was made, to modify the invention of Custy using the teachings of Han to include determining the location, size, orientation and shape of the object which is close to the surface or contacting the surface. The motivation is to provide feedback based on the detected object size.

As per Claim 24, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.
	
Conclusion
571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HUA LU/
Primary Examiner, Art Unit 2171